Citation Nr: 0022122	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-00 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder, characterized as varicose veins.

2.  Entitlement to service connection for a lung disorder, 
characterized as lung cancer.

3.  Determination of proper initial rating effective for post 
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

4.  Entitlement to an increased disability evaluation for the 
residuals of a right ankle wound, characterized as a painful 
scar, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased disability evaluation for the 
residuals of a right ankle wound, characterized as traumatic 
arthritic changes, currently evaluated as 10 percent 
disabling.



REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The veteran served in active service from March 1943 
to November 1945, and was a prisoner of war (POW) of the 
German Government from April 1944 to May 1945. 

In addition, the Board notes that the record includes the 
collateral issue of entitlement to service connection for 
puncture wounds of the right thigh and hip, which will be 
addressed in the REMAND portion of this decision, as per 
Manlincon v. West, 12 Vet. App. 238 (1999). 


FINDINGS OF FACT

1.  There is no medical evidence that establishes a causal 
nexus between the veteran's a right leg disorder, 
characterized as varicose veins, and his service connected 
right ankle disabilities or his military service.

2.  There is no medical evidence that establishes a causal 
nexus between the veteran's lung disorder, characterized as 
lung cancer, and his military service.

3.  The veteran's PTSD symptomatology is characterized by 
nightmares, cold sweats, intrusive thoughts, flashbacks, 
startle response, avoidance, restricted affect, dysphoric 
mood and anhedonia.  In addition, his current GAF score is 
48, which equates to serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  
However, the evidence does not show the veteran has 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation; and difficulty in 
establishing and maintaining effective social relationships.

4.  The veteran's residuals of a right ankle wound, 
characterized as a painful scar, are productive of marked 
limitation of motion, including dorsiflexion to 5 degrees, 
plantar flexion to 20 degrees, and reduced inversion. 

5.  The veteran's residuals of a right ankle wound, 
characterized as traumatic arthritic changes, are neither 
characterized by additional occasional incapacitating 
exacerbations, nor by limitation of motion objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion related to the 
arthritic changes.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right leg disorder, characterized as varicose veins, is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for a lung 
disorder, characterized as lung cancer, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The initial rating assigned for the veteran's PTSD is 
appropriate, and the criteria for an initial disability 
evaluation in excess of 30 percent have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (1999); Fenderson V. West, 
12 Vet. App. 119 (1999).

4.  The schedular criteria for a 20 percent evaluation for 
the residuals of a right ankle wound, characterized as a 
painful scar, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, 
Diagnostic Codes 7805, 5271 (1999); see DeLuca v Brown, 8 
Vet. App. 202 (1995); see Butts v. Brown, 5 Vet. App. 532 
(1993).

5.  The criteria for an evaluation in excess of 10 percent 
for the residuals of a right ankle wound, characterized as 
traumatic arthritic changes, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5271 (1999); see DeLuca v 
Brown, 8 Vet. App. 202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that, although some 
of the veteran's service medical records are contained in the 
claims file, the National Personnel Records Center (NPRC), in 
response to a VA request for the veteran's service records, 
reported in January 1998 that the veteran's records may have 
been destroyed in the fire at the Records Center in 1973.  
The Board finds that the RO has undertaken all possible 
development to obtain the remaining of the veteran's service 
medical records.  While the absence of the veteran's service 
medical records is clearly not helpful to the veteran's 
claims, the absence of those records does not preclude the 
granting of the benefits sought.

I.  Entitlement to Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
In addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (1999).   

Service connection may also be allowed on a presumptive basis 
for certain diseases, such as malignant tumors or of the 
brain, spinal cord or peripheral nerves, if they become 
manifest to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  In 
addition, special presumptions are applicable as to former 
prisoners of war for certain diseases.  Where a veteran is: 
(1) a former prisoner of war, and (2) as such was interned or 
detained for more than 30 days, certain chronic diseases 
shall be service connected if manifested to a degree of 10 
percent or more at any time during the veteran's life.  38 
C.F.R. §§ 3.307, 3.309(e). 

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1999).  

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims of service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for a claim of 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  Thus, the claimant is 
required to establish a nexus between the claimed disability 
and his/her active military service, even if a continuity of 
symptomatology has been established under 38 C.F.R. 
§ 3.303(b).  See Clyburn v. West, 12 Vet. App. 296 (1999) 
(distinguishing the factual circumstances in Falzone v. 
Brown, 8 Vet. App. 398 (1995), and Hampton v. Gober, 10 Vet. 
App. 481 (1997)).

Lastly, in cases in which the veteran engaged in combat with 
the enemy during a period of war, satisfactory lay evidence 
will be accepted as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred, if 
consistent with the circumstances, conditions or hardships of 
such service.  See 38 U.S.C.A. § 1154(b).  And, in this case, 
the veteran's discharge documents reveal he was awarded a 
Purple Heart during his service, which establishes he is a 
combat veteran.  However, the special consideration given to 
combat veterans only deals with the question of whether a 
particular disease or injury was incurred in or aggravated by 
service.  These provisions do not address the other two 
elements required for a service connected disability, namely 
a current diagnosis and a nexus to service.  Both of these 
elements require competent medical expertise.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); 
Cox v. Brown, 5 Vet. App. 93, 95 (1993); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Clarkson v. Brown, 4 Vet. App. 
565, 567 (1993) (holding that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded). 

A.  A Right Leg Disorder, Characterized as Varicose Veins.

The available service medical records are negative for any 
complaints of or treatment for varicose veins of the right 
leg.  In addition, the post-service evidence includes medical 
records from the Grand Rapids and Battle Creek VA Medical 
Centers (VAMCs) dated from 1991 to 1999 describing the 
treatment the veteran received for various health problems, 
including right ankle pain.  Furthermore, a December 1997 VA 
joints examination report indicates that, in addition to 
having a scar in the right ankle, the veteran had extensive 
varicosities and varicose veins with some stasis dermatitis 
and spider angiomas covering his foot, leg, calf and upper 
thigh.  These were deemed quite extensive and productive of 
some swelling of the foot and ankle.  The veteran was 
diagnosed with varicosities of the foot, calf, leg and thigh 
causing symptoms such as swelling and heaviness of the leg. 

An October 1998 VA POW examination report reveals the veteran 
had ankle and lower leg edema bilaterally, and varicose veins 
bilaterally.  His diagnosis was varicose veins causing a 
dependent edema.  Lastly, an October 1998 VA general 
examination report notes he had varicose veins on the right 
leg without evidence of varicose ulceration or stasis 
dermatitis, and extensive spider angioma of both legs.  Upon 
examination, he was found to have varicose veins up to the 
mid-thigh area, which were deemed possibly secondary to 
venous valvular disease.  No evidence of deep vein thrombosis 
was noted in the past. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
right leg disorder, characterized as varicose veins, is 
proximately due to or the result of his service connected 
right ankle disabilities or is otherwise related to his 
period of service.  As a matter of fact, as per the October 
1998 VA general examination report, the veteran's varicose 
veins were deemed possibly secondary to venous valvular 
disease.  Specifically, the veteran has failed to satisfy an 
essential element necessary to well ground his claim, which 
is the existence of a nexus between the current diagnosis of 
varicose veins of the right leg, and his service connected 
right ankle disabilities and/or his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Epps v. Gober, 126 F.3d 1464 (1997).

Furthermore, the Board finds that the veteran has not met the 
requirements of 38 C.F.R. § 3.303(b) because the first 
indication that he was diagnosed with or treated for varicose 
veins dates back to the mid to late 1990s, which is at least 
45 years after the veteran's discharge from service.  As 
such, he has not established, via competent medical evidence, 
that the symptomatology related to his right leg disorder, 
characterized as varicose veins, has been continuous since 
his service to the present and is related to any in-service 
symptomatology or to his service.  See Clyburn v. West, No. 
97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Lastly, 
the Board notes that varicose veins are not included in the 
general list of presumptive disabilities, or in the list of 
POW presumptive disabilities for which service connection can 
be awarded under 38 C.F.R. §§ 3.307, 3.309. 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a right leg disorder, 
characterized as varicose veins, on a secondary or direct 
basis, the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
thus, the claim must be denied.  38 U.S.C.A. § 5107 (West 
1991).

B.  A Lung Disorder, Characterized as Lung Cancer.

The available service medical records are negative for any 
complaints of or treatment for a lung disorder, characterized 
as lung cancer.  However, the post-service evidence includes 
medical records from the Grand Rapids and Battle Creek VAMCs 
dated from 1991 to 1999 containing, but not limited to, June 
1995 notations indicating the veteran complained of pain with 
breathing, December 1995 notations showing he was evaluated 
for a lung condition, and a December 1998 radiology report 
noting that previously identified fibronodular changes in the 
lugs were stable and without changes for the prior two and a 
half years.

Medical records from the Hackley Hospital dated from June 
1993 to July 1995 describe the treatment the veteran received 
over time for a lung disorder, which as per June 1993 
notations was diagnosed as multiple bilateral pulmonary 
infiltrates, metastatic carcinoma versus coccidioidomycoses.  
And, an October 1998 VA POW examination report indicates the 
veteran gave a history of smoking a half a pack of cigarettes 
per day for 30 years, and having quit 20 years prior.  His 
diagnoses at this time included a history of lung nodules, 
with negative biopsy as per the patient.  Lastly, x-rays 
taken at this time revealed coin size lesions in the left 
upper lung field which probably represented metastatic 
disease.  Their etiology was not definite and no previous 
studies were available for comparison. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
lung disorder, characterized as lung cancer, is related to 
his period of service.  In this regard, the Board, however, 
notes that as per the October 1998 VA POW examination report, 
the veteran has a history of smoking a half a pack of 
cigarettes per day for 30 years, and having quit 20 years 
prior.

Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between the current lung disorder, 
characterized as lung cancer, and his period of service.  A 
well-grounded claim must be supported by evidence, not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); Epps v. Gober, 126 F.3d 1464 (1997).

Furthermore, the Board finds that the veteran has not met the 
requirements of 38 C.F.R. § 3.303(b) because the first 
indication that he was diagnosed with or treated for a lung 
disorder dates back to the early 1990s, which is at least 45 
years after the veteran's discharge from service.  As such, 
he has not established, via competent medical evidence, that 
the symptomatology related to his lung disorder, 
characterized as lung cancer, has been continuous since his 
service to the present and is related to any in-service 
symptomatology or to his service.  See Clyburn v. West, No. 
97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  Lastly, 
the Board notes that lung cancer is not included in the 
general list of presumptive disabilities or in the list of 
POW presumptive disabilities for which service connection can 
be awarded under 38 C.F.R. §§ 3.307, 3.309. 

Thus, in the absence of competent medical evidence to support 
the claim of service connection for a lung disorder, 
characterized as lung cancer, the Board can only conclude 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded, and thus, the claim must be denied.  
38 U.S.C.A. § 5107 (West 1991).

C.  Conclusion.

In arriving at the above conclusions, the Board took into 
considerations the various statements by the veteran and his 
representative tending to link the claimed disorders to his 
service connected disabilities or to his period of service.  
However, while the Board acknowledges the sincerity of these 
statements, the Board notes that the veteran and his 
representative are laypersons, and thus, not qualified to 
offer a medical opinion regarding the existence of a 
disability or as to the etiology of any such disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the Court held that a veteran does 
not meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).

The Board notes that as the veteran has failed to meet his 
initial burden of submitting evidence which would well ground 
his claims of service connection, the VA is under no duty to 
assist the veteran in developing the facts pertinent to the 
claims.  See Epps v. Gober, 126 F. 3d 1464, 1468 (1997).  
Giving the benefit of the doubt to a claimant does not 
relieve the claimant of carrying the burden of establishing a 
"well grounded" claim, and thus, there is nothing in the 
text of section 5107 to suggest that the VA has a duty to 
assist the claimant until he or she meets his or her burden 
of establishing a "well grounded" claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.  The Board is 
not aware of any circumstances in this matter which would put 
VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim on appeal 
"plausible".  See generally McKnight v. Gober, 131 F.3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well-grounded 
claims of service connection, and the reasons for which his 
claims failed.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).

II.  Entitlement to Increased Evaluations.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991). The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained, as reflected by the 1997 and 1998 VA examination 
reports described below.  He declined the opportunity to have 
an appeal hearing.  And, the Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

A.  PTSD.

In this case, in a January 1998 rating decision, the veteran 
was awarded service connection and a 0 percent initial rating 
for PTSD, under Diagnostic Code 9411, effective November 
1997.  Subsequently, in a January 1999 rating decision, such 
award was increased to a 30 percent initial rating, effective 
November 1997.  At present, he is seeking an initial rating 
for his PTSD in excess of 30 percent.

With respect to the evidence of record, a January 1990 POW 
examination report and medical records from the Grand Rapids 
and Battle Creek VAMCs dated from 1991 to 1999 describe the 
treatment/evaluations the veteran has received over time for 
various health problems, including his PTSD.

In addition, a December 1997 VA examination report reveals 
the veteran was well dressed, had clear and coherent speech 
and had well organized and goal oriented thought process.  He 
did not have delusions, hallucinations, or unusual or bizarre 
behavior.  His diagnosis was PTSD based on traumatic World 
War II experiences, nightmares, reclusiveness and decreased 
socialization.  He was assigned a global assessment of 
functioning (GAF) score of 70, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), equates 
to some mild symptoms (e.g. depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, and with 
some meaningful interpersonal relationships. 

Lastly, an October 1998 POW examination report, and an 
October 1998 VA PTSD examination report note that the veteran 
reported having psychiatric symptomatology since his release 
from the service, which included nightmares, cold sweats, 
intrusive thoughts, flashbacks, startle response, avoidance 
and anhedonia.  Upon examination, the veteran was adequately 
groomed, was cooperative, had restricted affect, and had 
dysphoric mood.  He did not present evidence of suicidal or 
homicidal ideation, delusions or hallucinations.  He was 
oriented times three and had clear sensorium and fair 
insight.  His diagnoses included deteriorating health, 
including problems with his stomach, bowels, and sleep 
problems with nightmares.  He also continued to have problems 
with walking because of his in-service injury to his ankle, 
right thigh and hips, as well as to continue to need help due 
to his deteriorating health and age.  His GAF score at that 
time was 48, which according to the DSM-IV equates to serious 
symptoms (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 

With respect to the applicable law, the current schedular 
criteria for mental disorders incorporate the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition.  Under the schedular 
criteria, a 10 percent schedular evaluation for mental 
disorders, including PTSD, contemplates occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress; or, symptoms 
controlled by continuous medication. See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).

A 30 percent schedular evaluation contemplates occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  See id.

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  Id.

The Board has carefully reviewed the medical evidence 
pertinent to the case, and finds that the veteran's current 
PTSD symptomatology includes nightmares, cold sweats, 
intrusive thoughts, flashbacks, startle response, avoidance, 
restricted affect and dysphoric mood and anhedonia.  In 
addition, his current GAF score is 48, which equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  However, he has adequate personal 
hygiene, clear and coherent speech, well organized and goal 
oriented thought process, clear sensorium and fair insight.  
As well, he does not have suicidal/homicidal ideation, 
delusions, hallucinations, or unusual or bizarre behavior. 

However, although the veteran has been assigned a GAF score 
of 48, which is characterized by serious symptoms, including 
being unable to keep a job, the Board finds that the evidence 
does not show that the veteran has circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation; and difficulty in establishing and maintaining 
effective social relationships.  Furthermore, the Board notes 
that the October 1998 POW examination report, also indicates 
that his diagnoses included deteriorating health, including 
problems with his stomach, bowels, and walking, as well as 
the continuous need for help due to his deteriorating health 
and age.  Nevertheless, even assuming that his deteriorating 
health and his occupational impairment are solely related to 
his PTSD, the evidence does not show he has abnormal speech, 
panic attacks that occur more than once a week, difficulty in 
understanding complex commands, impaired judgment, and 
impaired abstract thinking.

As such, the Board finds that the preponderance of the 
evidence is against the assignment of an initial rating in 
excess of 30 percent for the veteran's PTSD, effective as of 
November 1997.  See 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9411 (1999); Fenderson V. West, 12 Vet. App. 
119 (1999).






B.  The Residuals of a Right Ankle Wound.

In this case, in a January 1998 rating decision, the veteran 
was awarded service connection and a 0 percent evaluation for 
slight wound to the right ankle effective November 1945.  
And, in an October 1955 rating decision, such award was 
increased to a 10 percent evaluation under Diagnostic Code 
7804, effective February 1955.  Subsequently, in a January 
1999 rating decision, the veteran's right ankle disability 
was recharacterized as a painful scar evaluated as 10 percent 
disabling under Diagnostic Code 7804, effective February 
1955; and a separate 10 percent evaluation was assigned for 
traumatic arthritic changes of the right ankle under 
Diagnostic Code 5010, effective November 1997.  At present, 
the veteran is seeking increased evaluations for his right 
ankle disabilities.

As to the applicable law, under Diagnostic Code 7804, a 10 
percent evaluation is assigned for superficial scars which 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  In this regard, as 10 
percent is the maximum allowed under Diagnostic Code 7804, 
the Board will also consider the veteran's disability under 
any alternative, but applicable, Diagnostic Codes, which in 
this case is Diagnostic Code 7805.  See Butts v. Brown, 5 
Vet. App. 532 (1993) (implicitly holding that the BVA's 
selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted).

Under Diagnostic Code 7805, an increased evaluation in excess 
of 10 percent may be assigned for a scar productive of 
limitation of function of the part affected. 38 C.F.R. § 
4.118, Diagnostic Code 7805 (1999).  In this respect, under 
Diagnostic Code 5271, a 10 percent disability evaluation is 
warranted for moderate limited motion of the ankle.  And, a 
20 percent disability evaluation, the maximum allowed, is 
awarded for marked limited motion of the ankle.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5271 (1999).

Furthermore, Diagnostic Code 5010 provides that arthritis due 
to trauma, substantiated by x-ray findings, is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999). Under Diagnostic Code 5003, degenerative 
arthritis is rated as 10 percent disabling if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, and is rated as 20 percent disabling 
if with additional occasional incapacitating exacerbations. 
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.). When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

Moreover, with respect to a disability of the musculoskeletal 
system, the Board notes that such disability is the inability 
to perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and weakness is 
as important as limitation of motion; a part which becomes 
disabled on use must be regarded as seriously disabled; a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse through atrophy.  See 38 
C.F.R. § 4.40. Furthermore, the provisions of 38 C.F.R. § 
4.45 require consideration as to whether there is less, more 
or weakened movement, excess fatigability, incoordination, 
and impaired ability to execute skilled movements smoothly, 
and pain on movement, swelling, deformity, or atrophy of 
disuse. Thus, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and such pain or 
weakness on use is not contemplated in the relevant rating 
criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).

i.  The Evidence.

With respect to the medical evidence relevant to the 
veteran's right ankle disabilities, a February 1955 statement 
from John D. Folsom, M.D., indicates the veteran complained 
of occasionally striking the back of his heel cord when going 
down steps which caused a tingling ache and pain on the 
lateral anterior aspect of the heel just above the ankle.  At 
that time, the veteran presented evidence of a well healed, 
non-adherent and non-tender scar; and some nodularity of the 
subcutaneous tissue over the heel cord with some nodules 
apparently productive of tingling pain when pressed.  The 
veteran's diagnosis at that time was possible subcutaneous 
neuromata from severed filiments of the sural nerve.  
However, a September 1955 VA examination report notes that, 
although the veteran's ankle had small subcutaneous nodules, 
he was unremarkable for pain except upon firm pressure.  He 
also had loss of pain sensation in the distal area of the 
ankle scar.  No muscle weakness of the flexors or extensors 
of the foot was noted, the Achilles reflex was normal, and no 
sign of muscle atrophy or lack of tone was noted.  The 
veteran's diagnosis was ankle wound with retention of 
metallic fragments, anesthesia of area distal to the right 
heel scar secondary to interruption of the terminal fibers of 
the sural nerve, and hyperesthesia of the right heel scar 
area.

Medical records from the Grand Rapids and Battle Creek VAMCs 
dated from 1991 to 1999 describe the treatment/evaluations 
the veteran has received over time for various health 
problems, including his right ankle.  Additionally, a 
December 1997 VA radiology report notes that the veteran's 
right ankle presented evidence of pinpoint metallic fragments 
over the soft tissue in the distal part of the leg above the 
ankle; no bony destruction or joint space involvement was 
noted.  This finding was deemed to possibly represent a 
gunshot fragment.  However, other etiology was to be 
considered if differential diagnosis.  As well, he presented 
evidence of small osteophyte involving the calcaneus bone.

A December 1997 VA examination report notes the veteran 
complained of right ankle pain with some stiffness, but no 
swelling, heat, redness, instability or locking.  The 
veteran's precipitating factors were extensive walking and 
sitting; however, the examiner noted that it was difficult to 
ascertain how much limitation of motion the veteran had 
during his flare-ups, although he did not use a crutch, a 
brace or other appliance.  Upon examination, he did not 
present evidence of episodes of dislocation or recurrent 
subluxation, or significantly painful joint on motion.  And, 
the examiner noted that most of the veteran's symptoms were 
related to extensive varicosities and a dependent edema 
secondary to these varicosities.  Additionally, he had some 
right leg pain on dorsiflexion, but no ankylosis.  His ankle 
range of motion was dorsiflexion from 0 to 10 degrees, and 
plantar flexion from 0 to 40 degrees.  The examiner's 
assessment was that the veteran's original ankle injury 
occurred in such a fashion that the ankle joint was not 
directly injured; however, he had some reduction of 
dorsiflexion which could be the result of the muscle injury 
he suffered originally.  As well, it was noted that his 
Achilles tendon was not severed, and was unlikely that there 
was significant joint disease at this time.  

An October 1998 POW examination report notes ankle and lower 
leg edema bilaterally, and varicose veins bilaterally.  And, 
an October 1998 VA radiology report shows the veteran had 
calcific densities and metallic fragments in the distal leg, 
with small calcaneal spur, although the ankle joint was 
within normal limits.  The diagnosis was soft tissue swelling 
which was relatively diffused and could be related to 
dependent edema. 

Lastly, an October 1998 VA general examination report notes 
an ankle scar, with a one inch entrance wound and a two inch 
exit wound.  Upon examination, the veteran's ankle range of 
motion was reduced to 5 degrees of dorsiflexion, and 20 
degrees of plantar flexion.  Inversion was also reduced.  
More importantly, it was the examiner's opinion that the 
veteran's reduction in range of motion and possible arthritis 
was secondary to the shrapnel wound he sustained while in the 
service.

ii.  Painful Right Ankle Scar.

Upon a review of the evidence, the Board finds that the 
veteran's residuals of a right ankle wound, characterized as 
a painful scar, are productive of reduced ankle motion, 
including dorsiflexion to 5 degrees, plantar flexion to 20 
degrees, and reduced inversion.  As such, the Board finds 
that the veteran's right ankle painful scar is productive of 
marked limited motion of the ankle.  Thus, taking into 
consideration the above discussed medical facts, along with 
the criteria established under Diagnostic Codes 7805 and 
5271, and 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995), the Board finds that the 
evidence supports the assignment of a 20 percent disability 
evaluation, which is the maximum allowed, for the veteran's 
residuals of a right ankle wound, characterized as a painful 
scar, under Diagnostic Codes 7805 and 5271.  See 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 
7805, 5271 (1999); see DeLuca v. Brown, 8 Vet. App. 202 
(1995); see Butts v. Brown, 5 Vet. App. 532 (1993).

iii.  Traumatic Arthritic Changes of the Right Ankle.

After a review of the evidence of record, the Board finds 
that the veteran in fact presents x-ray evidence of arthritis 
changes in the right ankle, as well as has reduced right 
ankle motion, including dorsiflexion to 5 degrees, plantar 
flexion to 20 degrees, and reduced inversion.  However, as 
per the December 1997 and October 1998 VA examination 
reports, the veteran's reduced range of motion is likely 
related to his muscle injury, as opposed to any arthritic 
changes.  

Thus, the Board finds that the veteran's right ankle 
traumatic arthritis is neither characterized by additional 
occasional incapacitating exacerbations, nor by limitation of 
motion objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion 
related to the arthritic changes.  As such, the preponderance 
of the evidence is against an award of a disability 
evaluation, in excess of 10 percent, for the veteran's 
residuals of a right ankle wound, characterized as traumatic 
arthritic changes, under Diagnostic Code 5010.  See 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(1999); see DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995). 

C.  Conclusion.

After reviewing the veteran's claims for increased ratings, 
the Board finds that an increase on an extra-schedular basis 
is not warranted.  The Code of Federal Regulations, at 38 
C.F.R. § 3.321(b) (1999), provides that, in "exceptional 
case[s], where the schedular evaluations are found to be 
inadequate, . . . an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities . . ." 
may be granted.  Generally speaking, for a specific case to 
be deemed "exceptional," it should present "such an 
exceptional or unusual disability picture[,] with such 
related factors as marked interference with employment or 
frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The Board finds that neither the veteran's PTSD, nor his 
right ankle disabilities constitute an "exceptional case" as 
to allow for the assignment of an extra-schedular rating.  
Indeed, the record does not show either that the veteran's 
service connected disabilities per se subject him to frequent 
periods of hospitalization or that they interfere with his 
employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a right leg disorder, characterized as 
varicose veins, is denied. 

Evidence of a well-grounded claim not having been submitted, 
service connection for a lung disorder, characterized as lung 
cancer, is denied. 

The initial rating assigned for the veteran's PTSD is 
appropriate, and entitlement to an initial disability 
evaluation in excess of 30 percent is denied.

A 20 percent disability evaluation for the residuals of a 
right ankle wound, characterized as a painful scar, is 
granted; this award is subject to the provisions governing 
the payment of monetary benefits.

An evaluation in excess of 10 percent for the residuals of a 
right ankle wound, characterized as traumatic arthritic 
changes, is denied.



REMAND

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA. 38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.101 (1999). An appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely filed 
Substantive Appeal. 38 U.S.C.A. § 7105(a) (West 1991); 38 
C.F.R. § 20.200 (1999).  A Notice of Disagreement with a 
determination by the agency of original jurisdiction must be 
filed within one year from the date that that agency mails 
notice of the determination to the claimant; otherwise, the 
determination will become final. 38 C.F.R. § 20.302 (1999).

When the Board determines, though the course of it review, 
that further evidence or clarification of the evidence, or 
correction of a procedural defect is essential for a proper 
appellate decision, a case shall be remanded to the agency of 
original jurisdiction. 38 C.F.R. § 19.9 (1999).  See also 
Manlincon v. West, 12 Vet. App. 238 (1999).

In this instance, in a January 1999 rating decision, the 
veteran was denied service connection for puncture wounds of 
the right thigh and hip.  And, in a subsequent January 1999 
VA form 9 (Appeal to Board of Veterans' Appeals), the veteran 
expressed disagreement with the RO's denial.  As such, the 
Board finds that the veteran initiated the appellate process 
with respect to this issue, as per Manlincon v. West, 12 Vet. 
App. 238 (1999).

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

The veteran and his representative 
should be given a Statement of the Case 
covering all pertinent laws, 
regulations, and evidence on the 
veteran's claim of entitlement to 
service connection for puncture wounds 
of the right thigh and hip.  If the 
veteran's claim is considered not well 
grounded, the veteran should be informed 
of the evidence required to well ground 
the claim.  The veteran and his 
representative should be provided with 
information regarding the appropriate 
time period within which to submit a 
Substantive Appeal.  And, if a 
Substantive Appeal is received, the case 
should be processed and returned to the 
Board, in compliance with the applicable 
procedures regarding the processing of 
appeals.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



